                                                                                    Case 2:19-cv-01284-JCM-VCF Document 75 Filed 05/15/20 Page 1 of 3



                                                                                1 Michael W. Melendez
                                                                                  Nevada Bar No. 6741
                                                                                2 COZEN O’CONNOR

                                                                                3 3735 Howard Hughes Parkway, Suite 200
                                                                                  Las Vegas, NV 89169
                                                                                4 Tel:    702.470.2330
                                                                                  Fax:    702.470.2370
                                                                                5 Email: mmelendez@cozen.com

                                                                                6 Attorneys for Defendant
                                                                                  AXIS SURPLUS INSURANCE COMPANY
                                                                                7

                                                                                8
                                                                                                              UNITED STATES DISTRICT COURT
                                                                                9
                                                                                                                   DISTRICT OF NEVADA
                                                                               10

                                                                               11
                                                                                    CENTEX HOMES, a Nevada general partnership,   Case No. 2:19-CV-01284 -JCM-VCF
                                                                               12
                 6601 S. FIGUEROA STREET, SUITE 3700




                                                                                                Plaintiff,                        CENTEX HOMES’ AND AXIS
COZEN O’CONNOR

                                                       LOS ANGELES, CA 90017




                                                                               13                                                 SURPLUS LINES INSURANCE
                                                                                    v.                                            COMPANY’S STIPULATION AND
                                                                               14
                                                                                                                                  ORDER TO EXTEND AXIS’ TIME
                                                                               15 FINANCIAL PACIFIC INSURANCE                     TO RESPOND TO COMPLAINT
                                                                                  COMPANY, a California corporation; EVEREST
                                                                               16 NATIONAL INSURANCE COMPANY, a
                                                                                  Delaware corporation; ST. PAUL FIRE AND
                                                                               17 MARINE INSURANCE COMPANY, a
                                                                                  Connecticut corporation; ARCH SPECIALTY
                                                                               18
                                                                                  INSURANCE COMPANY, a Nebraska
                                                                               19 corporation; INTERSTATE FIRE & CASUALTY
                                                                                  COMPANY, an Illinois corporation;
                                                                               20 LEXINGTON INSURANCE COMPANY, a
                                                                                  Delaware corporation; NAVIGATORS
                                                                               21 SPECIALTY INSURANCE COMPANY, a New
                                                                                  York corporation; FEDERAL INSURANCE
                                                                               22
                                                                                  COMPANY, an Indiana corporation; FIRST
                                                                               23 MERCURY INSURANCE COMPANY, an
                                                                                  Illinois corporation, FIRST SPECIALTY
                                                                               24 INSURANCE CORPORATION, a Missouri
                                                                                  corporation; and AXIS SURPLUS INSURANCE
                                                                               25 COMPANY, an Illinois corporation,

                                                                               26
                                                                                                Defendants.
                                                                               27

                                                                               28


                                                                                    STIP. RE AXIS’ RESPONSIVE PLEADING                         Case No. 2:19-CV-01284
                                                                                     Case 2:19-cv-01284-JCM-VCF Document 75 Filed 05/15/20 Page 2 of 3



                                                                                1          WHEREAS, plaintiff Centex Homes and defendant AXIS Surplus Insurance Company are

                                                                                2 engaged in mediation before mediator Edwin Oster.

                                                                                3          WHEREAS, AXIS’ pleading responsive to Centex’ complaint in this action is due on

                                                                                4 May 15, 2020.

                                                                                5          WHEREAS, the parties now wish to focus on mediation to determine if their dispute may

                                                                                6 be amicably resolved.

                                                                                7          WHEREFORE, the parties have agreed to extend the deadline for AXIS to respond to the

                                                                                8 complaint until June 5, 2020. This is the first stipulation filed by the parties for the extension of time

                                                                                9 for AXIS to file its response to Centex’ complaint.

                                                                               10          It is so STIPULATED.

                                                                               11 Dated: May 11, 2020                             PAYNE & FEARS
                                                                               12
                 6601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                       LOS ANGELES, CA 90017




                                                                               13
                                                                                                                                  By: /s/ Sarah J. Odia
                                                                               14                                                     Scott S. Thomas
                                                                                                                                      Nevada Bar No. 7937
                                                                               15
                                                                                                                                      Sarah J. Odia
                                                                               16                                                     Nevada Bar No. 11053
                                                                                                                                      PAYNE & FEARS
                                                                               17                                                     6385 S. Rainbow Blvd., Suite 220
                                                                                                                                      Las Vegas, NV 89118
                                                                               18                                                     Tel:     702.851.0300
                                                                               19                                                     Fax:     702.851.0315
                                                                                                                                      Email: sst@paynefears.com
                                                                               20                                                              sjo@paynefears.com

                                                                               21                                                      Attorneys for Plaintiff
                                                                                                                                       CENTEX HOMES
                                                                               22

                                                                               23
                                                                                    ///
                                                                               24
                                                                                    ///
                                                                               25
                                                                                    ///
                                                                               26

                                                                               27 ///

                                                                               28 ///


                                                                                    STIP. RE AXIS’ RESPONSIVE PLEADING 1                                         Case No. 2:19-CV-01284
                                                                                    Case 2:19-cv-01284-JCM-VCF Document 75 Filed 05/15/20 Page 3 of 3



                                                                                1 Dated: May 11, 2020                        COZEN O’CONNOR
                                                                                2

                                                                                3                                            By: /s/ Michael W. Melendez
                                                                                                                                 Michael W. Melendez
                                                                                4                                                Nevada Bar No. 6741
                                                                                                                                 COZEN O’CONNOR
                                                                                5                                                3753 Howard Hughes Parkway, Suite 200
                                                                                                                                 Las Vegas, NV 89169
                                                                                6
                                                                                                                                 Tel:    702.470.2330
                                                                                7                                                Fax:    702.470.2355
                                                                                                                                 Email: mmelendez@cozen.com
                                                                                8
                                                                                                                                 Attorneys for Defendant
                                                                                9                                                AXIS SURPLUS INSURANCE COMPANY
                                                                               10

                                                                               11

                                                                               12                                            ORDER
                 6601 S. FIGUEROA STREET, SUITE 3700
COZEN O’CONNOR

                                                       LOS ANGELES, CA 90017




                                                                               13         Upon the forgoing STIPULATION, it is hereby ORDERED that AXIS Surplus Insurance
                                                                               14 Company’s responsive pleading is due on or before June 5, 2020.

                                                                               15

                                                                               16 DATED: 5-15-2020

                                                                               17                                                _____________________________________
                                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28


                                                                                    STIPULATION                                 2                   Case No. 2:19-CV-01284
